As filed with the Securities and Exchange Commission on August 19, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011 – June 30, 2011 ITEM 1. REPORT TO STOCKHOLDERS. ADAMS HARKNESS SMALL CAP GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 Dear Shareholder, The first six months of 2011 proved to be positive ones for the stock market and for the Adams Harkness Small Cap Growth Fund (the “Fund”).The year started off with strong performance from the Fund’s benchmark, the Russell 2000 Growth Index, as investors reacted to strong earnings reports for the fourth quarter of 2010 and good outlooks for 2011 from companies.As we moved through the year, macro-economic concerns began to weigh on investors, and markets entered a trading range during the second quarter.As we write this, we view the domestic markets as engaged in a very classic “tug of war” between a macroeconomic backdrop that contains many unresolved, potentially negative issues (the European debt problem, the U.S. debt problem, unemployment, slowing economic growth, to name a few) and a micro backdrop that is more positive, as corporate earnings appear to be continuing to grow steadily.It is our view that, as long as earnings continue to be positive, the markets will grind higher.Should earnings growth falter, we believe the market will falter as well. Financial crises are never fun—they are a bit like earthquakes; scary to live through and with after shocks that can continue for quite a while, and sometimes unintended consequences that do not appear until well after the event is over.However, they usually serve to reconnect the investment world firmly with reality, even if that reality is not always pretty.Although many investment pundits compare this period of time with the early 1990’s, it reminds me more of the late 1970’s-early 1980’s, when I began my investment career.From the global economic recession and financial crisis of the mid-1970’s, America’s recovery was slow and uneven as we dealt (ultimately, successfully) with rising inflation, increased regulation, and secularly high unemployment as the corporate sector restructured its labor cost structure to become more competitive globally.Then, it was Japan that was “eating our lunch” competitively. It was not until the early-to-mid 1980’s that the unemployment rate began to decline significantly; we lived with high unemployment—between 5% and 10%—for approximately a decade. Indeed, by the middle 1980’s it had become accepted wisdom that the United States could not achieve a 0% unemployment rate; that 5% would be the best we could do because economic growth was not strong enough. One could argue that all of the hard work we did in restructuring business to make it more competitive and to combat inflation led to the great bull market of 1982-2000.Although today we fight deflation, not inflation, the other similarities are striking.I believe that now, as was true then, extreme pessimism is unwarranted and the issues we are grappling with now—how to deal with our deficit, how to deal with entitlements and not go broke, how to restructure the public sector benefits and pay scales so that we can manage to fund them—will ultimately be resolved successfully because now, as was true then, there is no other option, but it will take time.I also believe that, as a result of all of these headwinds, global and domestic GDP growth will remain somewhat slow for some period of time. While the environment of the late 1970’s was a difficult one, it was difficult primarily for the large companies that populate the S&P 500® Index (“S&P 500”).That was my world for only a very brief period of time.I came into the business shortly after graduating from college and was asked to do some work on several large, industrial companies, who at the time were having great difficulty.I remember my last conversation with one of those companies: I asked the chief financial officer why they were building more plants because, by my calculations, they were generating a negative return on capital. In my mind, they were making the problem worse.The individual replied “Because, young lady, that is what we do!” I told him I did not think they would be doing it too much longer if they had a negative return on capital.So much for my brilliant career as a large cap industrial analyst.However—thankfully for my continued employment prospects—I did notice that there were some companies that were quietly but consistently growing earnings and sales, even in this difficult environment.What those companies had in common was their size—they were smaller.Shortly after the conversation I cited above, my director of research saw the uselessness of trying to fit a square peg—me—into a round hole—large capitalization companies—and let me turn my efforts to these smaller growth companies.Thus was born an over thirty year love affair with small, higher growth companies. Again, the similarities between the current environment and that one are quite striking.As I write this, the Russell 2000 Growth Index is only slightly below its all-time high, while the S&P 500 is very far away from its all-time high.Smaller cap, higher growth stocks continue to outperform, despite all the naysayers.They outperform for several very fundamental reasons: They grow earnings and sales at above average rates.In an environment where growth may be scarce, companies that have the ability to grow earnings at above average rates attract the attention of investors.We view that as a stock picker’s market. The Fund continues to be overweight the consumer discretionary sector.That may strike you as somewhat counterintuitive—after all, isn’t the consumer stretched?Isn’t unemployment high?Our answer is that the consumer is not monolithic; the consumer spending accounts for the majority of our GDP growth and therefore, if the economy is going to grow, however slowly, consumer spending will grow also.While there are parts of the consumer population under great stress, the higher income consumers seem to have rebounded nicely.Companies that have unique products or services to offer them are doing well.Because of these macro concerns, consumer stocks were 1 ADAMS HARKNESS SMALL CAP GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 very cheap, and even after strong performance over the past two years, they remain one of the lower price-to-earnings (p/e) to growth sectors of the market.We continue to find good opportunities there. We are also overweight the health-care sector.That is a change from last year, when we were underweight the sector for most of the year.The health-care sector is in the midst of great change, which will last for a number of years, as the companies adjust to a changing health-care landscape, driven by Obama’s health-care plan, demographics, and cost pressures.Change always provides great risk and great opportunity, and there will be winners and losers.At the end of last year, because of concerns over the changing environment for health-care, the sector was at multiyear lows in valuation.Our investment process pushes us to identify the potential winners in this changing environment, and indeed health-care was a major contributor to the Fund’s performance in the first half of 2011. We also continue to overweight the technology sector and underweight the industrial sector.We view technology and industrials together. Given our growth discipline, it is difficult to find enough companies in the industrial sectors to allow us to equal weight the sector, since many of them are pure cyclical companies.Many of our technology holdings have a strong impact on industrial companies and provide products and services that enable them to improve their productivity and lower their cost of doing business—thus in our mind, they are “the new industrials”.Having said that, our industrial holdings added to performance in the first half of this year, while our technology holdings detracted from our performance.Technology was the most significant detractor from performance for the first six months of the year. While we had a lot of success these past six months, we also had some mistakes—companies that missed earnings, or stocks that did not perform up to expectations.We try to keep our mistakes small by cutting positions back if a stock is not performing; if we find that those mistakes center around one sector, we re-examine our thesis on that sector.In other words, we try to have conviction but not stubbornness in managing the Fund, and again, it is always an art as opposed to a science. We continue to see many good investment opportunities among small cap growth companies. We believe their individual prospects are bright, barring a recession; we believe it will remain a stock picker’s market for some time to come. We thank you for your investment in the Fund; we appreciate your faith in us and we assure you that we continue to work hard on your behalf to uncover good investment opportunities. Sincerely, Mary Lisanti, CFA President & Portfolio Manager An investment in the Fund is subject to risk, including the possible loss of principal amount invested. The Fund invests in smaller companies, which carry greater risk than is associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. One cannot invest directly in an index. Price to earnings (p/e) ratio is the valuation of a company’s current share price relative to company earnings. The views in this report were those of the Fund manager as of June 30, 2011, and may not necessarily reflect her views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. 2 ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 Shares Security Description Value Common Stock - 99.6% Biotechnology - 5.2% Achillion Pharmaceuticals, Inc. (a) $ Amarin Corp PLC, ADR (a) Ariad Pharmaceuticals, Inc. (a) Incyte Corp., Ltd. (a) Pharmacyclics, Inc. (a) Pharmasset, Inc. (a) Business Services - 7.1% American Public Education, Inc. (a) Bridgepoint Education, Inc. (a) Cornerstone OnDemand, Inc. (a) Innerworkings, Inc. (a) Kenexa Corp. (a) Responsys, Inc. (a) Sapient Corp. (a) ServiceSource International, Inc. (a) ValueClick, Inc. (a) Chemicals - 2.6% Polypore International, Inc. (a) Communications Equipment - 0.8% Aruba Networks, Inc. (a) Consumer Discretionary - 10.3% BJ's Restaurants, Inc. (a) Bravo Brio Restaurant Group, Inc. (a) Buffalo Wild Wings, Inc. (a) CROCS, Inc. (a) OpenTable, Inc. (a) Red Robin Gourmet Burgers, Inc. (a) Select Comfort Corp. (a) Shutterfly, Inc. (a) True Religion Apparel, Inc. (a) Valuevision Media, Inc., Class A (a) Vera Bradley, Inc. (a) Consumer Retail - 4.7% ANN, Inc. (a) Body Central Corp. (a) The Men's Wearhouse, Inc. Ulta Salon Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) Consumer Services - 3.6% Ancestry.com, Inc. (a) GNC Holdings, Inc. (a) HomeAway, Inc. (a) HOT Topic, Inc. The Finish Line, Inc., Class A The Hain Celestial Group, Inc. (a) Energy - 5.8% Basic Energy Services, Inc. (a) Carrizo Oil & Gas, Inc. (a) Lufkin Industries, Inc. Rosetta Resources, Inc. (a) Financial Services - 3.9% Cardtronics, Inc. (a) Dollar Financial Corp. (a) Financial Engines, Inc. (a) First Cash Financial Services, Inc. (a) Portfolio Recovery Associates, Inc. (a) Health-Care - 14.9% Akorn, Inc. (a) Caliper Life Sciences, Inc. (a) Cepheid, Inc. (a) Complete Genomics, Inc. (a) Cubist Pharmaceuticals, Inc. (a) ExamWorks Group, Inc. (a) Insulet Corp. (a) MAKO Surgical Corp. (a) NuVasive, Inc. (a) NxStage Medical, Inc. (a) Volcano Corp. (a) Zoll Medical Corp. (a) Health-Care Services - 3.4% HealthSpring, Inc. (a) HMS Holdings Corp. (a) IPC The Hospitalist Co., Inc. (a) Molina Healthcare, Inc. (a) Industrials - 10.1% Amerigon, Inc. (a) Chart Industries, Inc. (a) DealerTrack Holdings, Inc. (a) FARO Technologies, Inc. (a) Globe Specialty Metals, Inc. Haynes International, Inc. Kraton Performance Polymers, Inc. (a) See Notes to Financial Statements. 3 ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 Shares Security Description Value Robbins & Myers, Inc. $ Titan International, Inc. Titan Machinery, Inc. (a) Materials - 1.0% Kronos Worldwide, Inc. Software - 4.6% Ariba, Inc. (a) BroadSoft, Inc. (a) LogMeIn, Inc. (a) Ultimate Software Group, Inc. (a) Technology - 21.6% Aspen Technology, Inc. (a) Calix, Inc. (a) Cavium, Inc. (a) CommVault Systems, Inc. (a) Fortinet, Inc. (a) Fusion-io, Inc. (a) Magma Design Automation, Inc. (a) Mellanox Technologies, Ltd. (a) Netlogic Microsystems, Inc. (a) NetSuite, Inc. (a) Omnivision Technologies, Inc. (a) Opnet Technologies, Inc. QLIK Technologies, Inc. (a) RightNow Technologies, Inc. (a) ShoreTel, Inc. (a) SodaStream International, Ltd. (a) Velti PLC (a) Total Common Stock (Cost $12,123,148) Total Investments – 99.6% (Cost $12,123,148)* $ Other Assets & Liabilities, Net – 0.4% Net Assets – 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. AFA PORTFOLIO HOLDINGS % of Total Investments Biotechnology % Business Services % Chemicals % Communications Equipment % Consumer Discretionary % Consumer Retail % Consumer Services % Energy % Financial Services % Health-Care % Health-Care Services % Industrials % Materials % Software % Technology % % See Notes to Financial Statements. 4 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2011 ASSETS Total investments, at value (Cost $12,123,148) $ Cash Receivables: Fund shares sold Investment securities sold Dividends and interest 65 Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 29 Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 30 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements. 5 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2011 INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund service fees Shareholder service fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Compliance services fees Miscellaneous expenses Total Expenses Fees waived ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 6 ADAMS HARKNESS SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) ) Increase in Net Assets Resulting from Operations CAPITAL SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Redemption fees Decrease in Net Assets from Capital Share Transactions ) ) Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Redemption of shares ) ) Decrease in Shares ) ) (a) Distributions in excess of net investment income. $ ) $ - See Notes to Financial Statements. 7 ADAMS HARKNESS SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended December 31, June 30, 2011 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(a) Net realized and unrealized gain (loss) ) (b) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain — — — ) ) — REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) % % )% % % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(e) )% )% )% )% )% Net expense %(e) % Gross expense(f) %(e) % PORTFOLIO TURNOVER RATE %(d) % (a) Calculated based on average shares outstanding during the period. (b) Per share amount does not reflect the actual net realized and unrealized gain/loss for the period because of the timing of sales of the fund shares and the amount of per share realized and unrealized gains and losses at such time. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers. See Notes to Financial Statements. 8 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Note 1. Organization The Adams Harkness Small Cap Growth Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations on February 27, 2004. The Fund seeks maximum capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in sixty days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) 9 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 The aggregate value by input level, as of June 30, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared and paid at least quarterly. Distributions to shareholders of net capital gains, if any, are declared and paid annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. As of June 30, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. The Fund’s federal tax returns filed in the three-year period ended December 31, 2010, remain subject to examination by the Internal Revenue Service. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. 10 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Redemption Fees – A shareholder who redeems or exchanges shares within 30 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Adviser – AH Lisanti Capital Growth, LLC (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily net assets. Shareholder Service Plan – The Trust has adopted a shareholder service plan for the Fund under which the Fund may reimburse the Fund’s administrator for amounts paid by the administrator for providing shareholder service activities that are not otherwise provided by the Transfer Agent. The Fund’s administrator may make such payments to various financial institutions, including the Adviser, that provide shareholder servicing to their customers invested in the Fund in amounts of up to 0.25% annually of the average daily net assets of the shares held by such customers. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor receives no compensation from the Fund for its distribution services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. 11 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Note 4. Fees Waived During the period, certain Fund service providers have voluntarily agreed to waive a portion of their fees. The Fund’s Adviser has voluntarily agreed to waive a portion of its fees and/or reimburse expenses so to cap the expense ratio at 1.80%. These voluntary waivers may be reduced or eliminated at any time. For the six months ended June 30, 2011, fees waived were as follows: Investment Adviser Fees Waived Fund Service Fees Waived Total Fees Waived Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the six months ended June 30, 2011, were $21,580,611 and $21,840,054, respectively. Note 6. Federal Income Tax and Investment Transactions As of December 31, 2010, distributable earnings (accumulated loss) on a tax basis were as follows: Unrealized Appreciation $ Capital Losses ) Total $ ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. As of December 31, 2010, the Fund had capital loss carryforwards to offset future capital gains of $712,424 and $2,816,205, expiring in 2016 and 2017, respectively. 12 ADAMS HARKNESS SMALL CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Note 7. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. ASU No. 2010-06 is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management has evaluated ASU No. 2010-06 and has determined that it did not have a significant impact on the reporting of the Fund’s financial statement disclosures. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 13 ADAMS HARKNESS SMALL CAP GROWTH FUND ADDITIONAL INFORMATION JUNE 30, 2011 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (800) 441-7031, on the Fund's website at www.ahsmallcap.com and on the SEC’s website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (800) 441-7031, on the Fund's website at www.ahsmallcap.com and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees, and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011, through June 30, 2011. Actual Expenses – The first line in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight your ongoing costs only and do not reflect 14 ADAMS HARKNESS SMALL CAP GROWTH FUND ADDITIONAL INFORMATION JUNE 30, 2011 any transactional costs, such as redemption fees and exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs had been included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2011 June 30, 2011 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 15 [THIS PAGE INTENTIONALLY LEFT BLANK] TABLE OF CONTENTS A Message to Our Shareholders 1 Performance Chart and Analysis 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 15 The views expressed in this report are those of the investment advisor of The BeeHive Fund (the “Fund”) as of June 30, 2011, and may not reflect their views on the date this report is first published or any time thereafter. These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund is subject to various forms of risk including the possible loss of principal. Investing in foreign securities entails risks not associated with domestic equities including economic and political instability and currency fluctuations. Investing in fixed income securities includes the risk that rising interest rates will cause a decline in values. Focused investments in particular industries or market sectors can entail increased volatility and greater market risk than is the case with more broadly diversified investments. Investments in securities of small and mid-capitalization companies involve the possibility of greater volatility than investments in larger capitalization companies. Investments in American Depository Receipts involve many of the same risks as investing in foreign securities. THE BEEHIVEFUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 “No more distressing moment can ever face a…government than that which requires it to come to a hard, fast and specific decision.” - Barbara Tuchman, The Guns of August Dear Shareholder, By the numbers, the first half of 2011 was a solid performance for the broad stock market and The BeeHive Fund (The “Fund”) in general. By sentiment, however, it was just plain gloomy. General pessimism combined with specific, and large, fears have created a serious negative pall and a lack of conviction. A general decrease in trading volume and an increase in market correlation indicate that emotion and macroeconomic data are overruling corporate fundamentals and profits. Emotion does dictate stock prices on any given day, but ultimately company profits are where we derive our return. As we stated in our first quarter 2011 letter, there are many reasons to be worried. The Middle East revolutions and the resulting oil price spike were the most pressing. Indeed, we believe these factors, combined with the Japanese earthquake, are what caused the recent slowdown in the pace of economic growth. Whether this proves to be temporary or not may depend on the outcome of two other looming threats: the European debt crisis and the U.S. debt ceiling debate. Both, in their own way, are direct descendants of the credit crisis of 2008. At that time, national governments and central banks saved the private sector by nationalizing many of the issues and by increasing both fiscal spending and government debt levels. The eyes of doubt are now cast upon the public sector to see if the status quo is sustainable. In return for a bailout, the European (primarily German and French) authorities continue to act tough with the Greeks, insisting they have no choice but to take their medicine in the form of austerity. The Greeks, at least those out in the streets, insist it is the greater Euroland community who has no choice given the holes that a default would blow in the balance sheets of French and German banks. Portugal, Spain, and Ireland also continue to maneuver behind the scenes for their own advantages. The Euro was conceived as a panacea for European competitiveness. Long tired of U.S. dominance, Europeans saw a combined Euroland as an economic powerhouse that would inure all the benefits of seamless intra-European trade and bestow global economic heft. This theory worked in practice as several countries moved from near third world status toward greater economic strength. Of course, with hindsight, some of this growth was illusory as the strong currency allowed weaker countries to borrow past reasonable limits obtainable on their own. Now, the Euroland experiment faces its toughest test. Countries with independent fiscal and spending policies have no independence regarding monetary policy. The historical tool of currency devaluation is now not available to participants of the single currency, which creates further tension in the monetary union. Clearly weaker European countries need more stimulus and accommodative policies. But Germany, for example, does not. The regional, cultural and political differences overlaid on a single central bank have proven to have limits. We here in the States are not completely immune to this issue of divergent interests. Following the events of 2001, the Federal Reserve pumped monetary stimulus into the economy. The northern manufacturing and rustbelt states needed this help, but the sunbelt states were already experiencing population, economic and employment growth. The easy liquidity added fuel to the fire of a housing boom that, although national, was most evident in Arizona, Florida, Nevada, and Southern California. It is in all of Europe’s interest (and indeed the world’s) to have a rational and compromised solution. Unfortunately, betting on European states not going past the brink has not been successful in the past. As Tuchman discussed in The Guns of August, many believed economic co-dependence would cause the pre-WWI governments to follow rational paths of compromise; only to be proven horrifically wrong by the war itself. Our own history of a bitterly divided government is more mixed. At times emotions have boiled past the point of rational thought, most notably in 1860. But compromise has always been an important part of our political system and we hope that cutting off our nose to spite our face (in the form of not raising the debt ceiling) will be avoided by all parties involved. We have debts that we need to pay. At the same time, we spend significantly more than we earn from taxes and need to rectify that imbalance. Let’s not confuse the two quite separate issues. 1 THE BEEHIVEFUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 While the long-term issues of deficit spending and unmanageable debt are serious economic problems, the debt ceiling debate is pure pose and posture. We do not often consider partisan politics as a primary factor in our investment analysis, but unfortunately this is a purely political factor and potentially a dangerous one. There are clearly rational paths that can be followed in both the Euroland and debt ceiling negotiations. We believe that these crises will be averted, but there is a reasonable chance there will be relief only after moments of fear and panic. Ultimately, we do not expect there will be long-term impairment to well-chosen securities, but we do recognize market valuations may suffer over short periods of time. The best defense remains liquidity, no leverage, and a reasonable reserve of cash or near-cash equivalents to meet short-term spending needs – while still maintaining a core portfolio for long-term investment. Although we hesitate to say it, the last few years show that significant upside surprises do happen and given enough patience, even the worst market crashes are likely to recover – sometimes more quickly than seems possible. Not being invested during unexpected rises in the market can have devastating effect on portfolio returns. The long-term reason to hold securities is that they will increase in market value. And the only reason the market value of a security will rise over time is that the underlying assets increase in value or income generation grows. That’s as simply as we can state it; the rest is just fodder for cable television. Fund Portfolio For the first half of 2011, Disney, Checkpoint Software and Thermo Fisher were the top positive contributors to overall Fund performance. While Disney’s brand strength and ESPN cable franchise remain solid businesses, stock price appreciation presented the opportunity to harvest gains and we largely exited the position in the first quarter. Google (see below), Axis Capital and Life Technologies were the top three detractors from performance in the first half. We bought one new security this past quarter, and on the surface it seems a bit far afield for us. CIT was one of the major bankruptcies of the 2008/2009 credit crisis and in a way was a poster child of the issues of the day – questionable assets supported by excessive short-term leverage. But, our focus is not on what it once was, but on the company that exists today. In our view CIT’s franchise was tarnished but not destroyed by the company’s fall from grace. CIT’s new management team deserves high marks for the progress made in repairing the business post bankruptcy. We believe that our investment will yield a sizable return as this restructuring continues and the inherent value that exists is recognized. Please see the Appendix for a further discussion of CIT. We also increased a few positions in the Fund during the quarter. Google’s market price seemed to assume that everything was going wrong for a company where most things are going right. We increased our position near recent lows in the stock price. Williams (discussed last quarter) was also increased to a full position; we believe the current business reorganization will yield significant gains based on a sum of the parts analysis. IMAX continues to increase its theater network, despite a recent slump in Hollywood revenue (poor movies are beyond their control). The IMAX format continues to draw premium ticket prices, especially internationally. We took advantage of recent price weakness to increase our position. Firm Update We are proud to announce that Robert P. Morgenthau will be joining our firm and partnership this fall. Bob has been a longtime friend of the firm, and has been an informal adviser and mentor since our founding. Bob began his career at Shearson Lehman Hutton and joined Lazard Asset Management in 1990, where he rose from portfolio manager to a Managing Director and Global Head of Distribution. Upon leaving Lazard he joined Bank of America as President of Private Advisory Services and soon after founded NorthRoad Capital Management. Bob recently sold his shares in NorthRoad and subsequently considered many available opportunities. We are honored that he will be joining Spears Abacus to help us service our clients’ needs and strengthen the firm’s future through his shared leadership. Concluding Thoughts We continue to believe that we are finding well valued investments in irreplaceable companies. Only a hard-nosed optimist can avoid worrying about a second phase of financial crisis, yet we do not believe that this is the probable scenario. Time continues to be an asset as delay has allowed the markets and the financial system to prepare for further shocks, and cyclical factors continue to improve. While there 2 THE BEEHIVEFUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 are many pundits willing to claim there are obvious answers, there is no such path. As we discussed above, there are two immediate risks that are preoccupying investors’ thinking. While we agree there are risks, we cannot forget that their resolution will likely propel asset prices upwards. As we discussed in the first quarter 2011 letter, true risk may lie ahead in the explosive mix of inflation, interest rates, and government debt. While the timing of this risk is uncertain, the best defense in our opinion continues to be a diversified portfolio of securities of well capitalized and well positioned companies. We remain cautious, but we believe our portfolio holdings continue to offer compelling value. Sincerely, 3 THE BEEHIVEFUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 Appendix CIT CIT Group, founded in 1905, has a long history as a lender to small and mid-size businesses, but after a disastrous foray into consumer lending is now probably best remembered as one of the major casualties of the crisis of 2008/2009. The events leading up to its 2009 bankruptcy no doubt damaged CIT’s core franchise, and today the company’s assets stand 50% below 2007 highs and originations are running more than 75% below peak levels. However, a new management team led by John Thain has returned the company’s focus to its core businesses and has made significant headway over the past 18 months in improving the firm’s operational controls, restructuring the balance sheet, and resuming growth in new loan originations. Despite this progress shares still traded at a discount to reported tangible book value at our date of purchase. What is more, we believe that reported tangible book value of $43 per share understates “economic book value” by at least 25% as it assigns no value for Fresh Start Accounting marks taken during bankruptcy or net operating loss carry forwards. It also assigns no value for the productive use of the significant excess capital that is retained on balance sheet. Over the next 12-18 months we believe that CIT will make continued progress normalizing its sources and costs of funding, rebuilding business momentum and satisfying regulatory requirements. Accordingly, we expect that the valuation discount will narrow and that a portion of excess capital will be returned to shareholders. DG Fastchannel During the second quarter, portfolio holding DG Fastchannel announced their intention to acquire MediaMind Technologies, the largest independent provider of online ad campaign management solutions (Google’s DoubleClick is larger). As background, DG’s primary business is the electronic distribution and delivery of television advertisements from post production houses and ad agencies to the thousands of broadcasters across the country. It has long been DG’s belief – one that we share – that in time the television screen and internet enabled screens will converge, creating an opportunity for an intermediary that is able to deliver advertising across both platforms. With this in mind, the acquisition of MediaMind was not surprising; however, the size of the transaction was. DG will pay $415 million, net of cash acquired, for MediaMind, which in relation to DG’s $800 million market capitalization is a large bet on a business that is currently non-core. We take an optimistic view and believe that given DG’s significant financial resources, the company is better served acquiring a market leader than trying to break into the business with a series of small acquisitions and home grown initiatives. We believe that trends in DG’s core television business will support a good return from current levels, with success establishing an integrated platform for delivery of video advertising content adding significant upside. We will be carefully monitoring the company’s progress and will be watchful for any red flags that might suggest that the integration of MediaMind is taking management focus away from the core business. 4 THE BEEHIVEFUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2011 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in The BeeHive Fund compared with the performance of the benchmark S&P 500® Index (the “S&P 500”) since inception. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the S&P 500 includes reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 684-4915. As stated in the Fund’s prospectus, the annual operating expense ratio (gross) is 1.22%. However, the Fund’s advisor has agreed to contractually waive a portion of its fees and to reimburse expenses such that total operating expenses do not exceed 0.99%, until at least May 1, 2012. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 5 THE BEEHIVEFUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 Shares Security Description Value Common Stock - 98.8% Basic Materials - 2.2% FMC Corp. $ Consumer Discretionary - 6.8% Comcast Corp., Class A Imax Corp. (a) Consumer Staples - 3.2% CVS Caremark Corp. Unilever PLC, ADR Energy - 15.1% Apache Corp. Devon Energy Corp. Kinder Morgan Management, LLC (a) The Williams Cos., Inc. Financials - 16.0% ACE, Ltd. AON Corp. Axis Capital Holdings, Ltd. CIT Group, Inc. (a) State Street Corp. Health Care Equipment and Services - 10.9% Baxter International, Inc. Hologic, Inc. (a) St. Jude Medical, Inc. Industrials - 5.1% Cooper Industries PLC FedEx Corp. Pharmaceuticals, Biotechnology and Life Sciences - 10.9% Caliper Life Sciences, Inc. (a) Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Software and Services - 25.1% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. The Western Union Co. Technology Hardware and Equipment - 3.5% DG FastChannel, Inc. (a) Total Common Stock (Cost $69,259,215) Shares Security Description Value Money Market Funds - 1.1% Fidelity Institutional Cash Money Market Fund, 0.13% (b) (Cost $1,015,086) $ Total Investments - 99.9% (Cost $70,274,301)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of June 30, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation - Net Unrealized Appreciation $ See Notes to Financial Statements. 6 THE BEEHIVEFUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Common Stock Basic Materials $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Pharmaceuticals, Biotechnology and Life Sciences - - Software and Services - - Technology Hardware and Equipment - - Money Market Funds - - Total Assets $ $ $ - $ PORTFOLIO HOLDINGS % of Total Investments Basic Materials % Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care Equipment and Services % Industrials % Pharmaceuticals, Biotechnology and Life Sciences % Software and Services % Technology Hardware and Equipment % Money Market Funds % % See Notes to Financial Statements. 7 THE BEEHIVEFUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2011 ASSETS Total investments, at value (Cost $70,274,301) $ Receivables: Dividends Prepaid expenses Total Assets LIABILITIES Accrued Liabilities: Investment advisor fees Trustees’ fees and expenses Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements. 8 THE BEEHIVEFUND STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2011 INVESTMENT INCOME Dividend income $ Total Investment Income EXPENSES Investment advisor fees Fund service fees Custodian fees Registration fees Professional fees Trustees’ fees and expenses Compliance services fees Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 9 THE BEEHIVEFUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income - ) Net realized gain - ) Total Distributions to Shareholders - ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Increase in Shares (a) Undistributed net investment income. $ $ - See Notes to Financial Statements. 10 THE BEEHIVEFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, 2011 For the Years Ended December 31, September 2, 2008 (a) through December 31, 2008 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) ) ) Net realized gain — ) — — Total Distributions to Shareholders — ) ) ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) % % )%(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000’s omitted) Ratios to Average Net Assets: Net investment income %(d) % % %(d) Net expense %(d) % % %(d) Gross expense(e) %(d) % % %(d) PORTFOLIO TURNOVER RATE 15 %(c) 43 % 33 % 7 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers or reimbursements. See Notes to Financial Statements. 11 THE BEEHIVEFUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Note 1. Organization The BeeHive Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations on September 2, 2008. The Fund seeks capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in sixty days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust’s Board of Trustees (the “Board”) if (1) market quotations are insufficient or not readily available or (2) the advisor believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net 12 THE BEEHIVEFUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. As of June 30, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. The Fund’s federal tax returns filed in the three-year period ended December 31, 2010, remain subject to examination by the Internal Revenue Service. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Advisor – Spears Abacus Advisors LLC (the “Advisor”) is the investment advisor to the Fund. Pursuant to an investment advisory agreement, the Advisor receives an advisory fee from the Fund at an annual rate of 0.75% of the Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Advisor or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a distribution plan in accordance with Rule 12b-1 of the Act. The Fund may pay the Distributor and/or any other entity as authorized by the Board a fee of 0.25% of the Fund’s average daily net assets.The Fund has waived payments under its Rule 12b-1 plan until further notice and has not paid any distribution fees to date.The Fund may remove the waiver and make payments under the Rule 12b-1 plan at any time, subject to Board approval. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Advisor has contractually agreed to waive and reimburse a portion of its fees through May 1, 2012 to limit annual operating expenses to 0.99%. For the six months ended June 30, 2011, fees waived were $35,089. 13 THE BEEHIVEFUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 The Fund may repay the Advisor for fees waived and expenses reimbursed pursuant to the expense cap if (1) such payment is made within three years of the fees waived or expense reimbursement, (2) such payment is approved by the Board and (3) and the resulting expenses do not exceed 0.99%.As of June 30, 2011, the following amounts are subject to recapture by the Advisor: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped December 31, 2008 December 31, 2011 $- December 31, 2009 December 31, 2012 $- December 31, 2010 December 31, 2013 $- June 30, 2011 December 31, 2014 $- Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the six months ended June 30, 2011, were $18,424,884 and $11,772,841, respectively. Note 6. Federal Income Tax and Investment Transactions As of December 31, 2010, distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed Long Term Gain $ Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 7. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. ASU No. 2010-06 is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management has evaluated ASU No. 2010-06 and has determined that it did not have a significant impact on the reporting of the Fund’s financial statement disclosures. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 14 THE BEEHIVEFUND ADDITIONAL INFORMATION JUNE 30, 2011 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (866) 684-4915 and on the SEC’s website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (866) 684-4915 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011, through June 30, 2011. Actual Expenses – The first line in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2011 June 30, 2011 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 15 LOU HOLLAND GROWTH FUND Letter to Shareholders June, 2011 Dear Fellow Shareholder: Thank you for your investment in the Lou Holland Growth Fund (the “Fund”). Fund Results The momentum that drove the domestic equity markets higher over the past two years continued through the first half of 2011.And while this momentum waned as we exited the second quarter, the major stock indexes were able to remain solidly in positive territory for the year-to-date period through June.In this environment, the Fund’s conservative high quality strategy generated a return of +7.46%, outpacing the +6.83% return of its style benchmark, the Russell 1000 Growth Index.The Fund’s return was also ahead of the +6.02% return of its secondary benchmark, the S&P 500 Index. Fund Performance Our bottom-up fundamental analysis resulted in favorable results during the year.Stock selection decisions were the driver of the Fund’s performance, with good performance in holdings across a number of sectors.Given that energy was one of the best performing market sectors, the Fund benefited from a combination of our long-standing overweight in the sector and solid performance of a number of energy holdings.Range Resources, a high quality gas focused exploration and production company, is among the Fund’s largest holdings and was a top contributor.In 2010, the stock was hurt by low natural gas prices and supplies that were high relative to demand.However, the stock has shown strength in 2011 as the supply situation, while not completely fixed, is now trending in the right direction.In addition, the company is making steady progress in their Marcellus shale play.Halliburton Company, which provides oil and gas exploration related services, also made a nice contribution.The pressure pumping market has been strong and the company seems to be in the middle of a long-term secular trend of increased service intensive drilling of both unconventional and conventional oil resources. Citrix Systems, the Fund’s largest holding, extended its multi-year trend of strong results.It has recently performed very well due to a healthy earnings report and continuing penetration into new markets/verticals.The stock is one of the longest held positions. Waters Corporation, a designer and manufacturer of high performance liquid chromatography and mass spectrometry instruments and systems, was also a top performer and contributor.The company continues to deliver excellent results through exceptionally strong top line growth and significant uptake of one of their key products.Fund performance was also aided by health care concern Covidien.The company has consistently beaten expectations that were laid out by management in the fall of 2010.Their medical device unit has had exceptionally strong performance and the company's gross margins continue to improve. Other holdings making solid contributions to Fund performance include QUALCOMM and Yum! Brands.QUALCOMM experienced a solid return on new processor shipments for mobile phones and the company is also benefiting from generally positive trends in the industry and in average selling prices.Yum! Brands continues to report strong results in China.This segment of their business remains on a growth trajectory and should surpass $1 billion in profits during 2012. 1 LOU HOLLAND GROWTH FUND Letter to Shareholders June, 2011 Several holdings showed weakness during the first half, which acted as a drag on Fund performance.Cisco Systems, despite its inexpensive valuation, remains in the doldrums due to the lack of specifics for a growth plan in this lackluster customer environment and a wait-and-see attitude of their current investor base. A lack of announcements on new M&A deals coupled with a lack of investor sponsorship has resulted in Greenhill & Co. being out of favor. Fund Changes We rely on our fundamental, bottom-up research to identify stocks that meet our long-term, fundamental, conservative investment criteria of double-digit earnings growth rates and reasonable valuations.Our focus is a three-to-five year investment horizon which generally results in low average turnover over long periods of time. New additions to the Fund during the first six months of 2011 include Greenhill & Co., Advance Auto Parts, Hansen Natural, and MICROS Systems.Greenhill & Co. was purchased due to its focused business model, disciplined expense control, and the ability to benefit from trends in an improving mergers and acquisitions cycle.A position was also established in Advance Auto Parts, a defensive retailer that is benefiting from the current economic environment in which consumers defer car purchases and focus on maintaining their existing cars.Hansen Natural was added.The company is in the fast growing energy drink market and is experiencing strong volume growth in the U.S. as well as a strong international rollout.And finally, MICROS is a leading provider of Point of Sale software to the hospitality industry with a steady track record of achieving above average top line growth, increasing margins and converting over a significant amount of net income into free cash flow. Stocks are generally sold when they no longer meet our investment criteria or when replaced with a better idea.Kohl’s Corporation, Wal-Mart Stores, and Diageo ADR were replaced with better ideas and Genzyme was sold after Sanofi-Aventis offered to purchase the company for $74 per share plus a contingent value right. Outlook Investor enthusiasm about the economic recovery was a key driver of the stock market’s strong performance in the early part of 2011.However, investors became concerned in May and June due to weak economic data and confirmation by the Federal Reserve that the economy is recovering at a pace more slowly than expected.In addition, events such as the impact of the crisis in Japan, the end of QE2 in June, and the European debt problems increased anxiety among investors.And while bits-and-pieces of better economic data and near-term action to fix Greece’s specific debt situation led to improved stock market action exiting the 2nd quarter, it is clear that investors remain suspicious of the numerous headwinds and concerns that could impact the recovery.For instance, housing, which tends to contribute significantly to economic recoveries, remains weak.Oil and gasoline prices, while dropping recently, are still challenging consumers.Unemployment is still stubbornly high and job gains remain anemic.Companies are cautious of hiring and spending and are hoarding cash because of uncertainty about the future, and the political debate on the debt ceiling and how to reduce the deficit either through spending cuts or raising taxes or a combination of the two continues to cause uncertainty. 2 LOU HOLLAND GROWTH FUND Letter to Shareholders June, 2011 We do not attempt to predict the direction of the stock market, economic growth, or interest rates, nor the outcome of geopolitical events or activity.However, given the confluence of events and near-term headwinds that the economy continues to face, we believe the recovery will be slow and uneven at best.Given this dynamic, we would expect stock market action to remain reactive as evidence of the pace and sustainability of economic growth continues to evolve. We understand that corporate profitability and earnings are affected by the pace of economic growth.Thus, we remain focused on using thorough, high quality, bottom-up research to identify companies that best meet our long-term fundamental investment criteria.We remain favorable toward companies with exposure to faster-growing products or markets, companies that are market share gainers, those with pricing power, and companies whose bottom lines can still leverage increased demand as the economy recovers.We continue to focus on high quality companies, with solid balance sheets and strong free cash flow and are committed to a portfolio positioned to participate in sustained rising market environments and protect in extended market downtrends. In general, we believe that as the economy further recovers and corporate earnings growth normalizes, investors will become more cautious of lower quality stocks whose valuations are not supported by lower quality or unsustainable earnings.Rather, we expect investors to shift their focus toward stocks of high quality companies with strong balance sheets and good managements, and with the ability to generate high quality, sustainable earnings with achievable estimates, metrics consistent with our bottom-up fundamental investment criteria. We believe that our extensive investment experience and our conservative growth strategy will produce superior results for long-term investors. Sincerely, Monica L. WalkerCarl R. Bhathena CEO & Chief Investment Officer – EquityCo-Portfolio Manager - Equity 3 LOU HOLLAND GROWTH FUND Performance Chart and Analysis June 30, 2011 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares, including reinvested dividends and distributions, in the Lou Holland Growth Fund (the “Fund”) compared with the performance of the benchmark, the Russell 1000 Growth Index, over the past ten fiscal years. The Russell 1000 Growth Index is an unmanaged index which measures the performance of a subset of approximately 622 of those Russell 1000 companies (that is, the 1,000 largest U.S. companies in terms of market capitalization) with higher price-to-book ratios and higher forecasted growth values. The total return of the Fund's classes includes the maximum sales charge of 5.75% (A Shares only) and operating expenses that reduce returns, while the total return of the Russell 1000 Growth Index does not include the effect of sales charges and expenses. A Shares are subject to a 1.00% contingent deferred sales charge on shares purchased without an initial sales charge and redeemed less than one year after purchase. The total return of the Russell 1000 Growth Index includes reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell 1000 Growth Index does not include expenses. The Fund is professionally managed while the Russell 1000 Growth Index is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please visit the website of the Fund's investment adviser at www.hollandcap.com. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Investor Shares, Institutional Shares and A Shares are 1.79%, 1.91%, and 42.81%, respectively. However, the Fund's adviser has agreed to contractually waive a portion of its fees and to reimburse expenses such that total operating expenses do not exceed 1.35% for Investor Shares through May 1, 2013, and 1.20% and 1.40% for Institutional Shares and A Shares, respectively through May 1, 2012.The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Performance for Investor Shares for periods prior to February 1, 2010, reflects performance and expenses of Lou Holland Growth Fund, a series of the Lou Holland Trust. Average Annual Rate of Return for the Six Months Ended June 30, 2011 Lou Holland Growth Fund Year-to-Date 1 Year 5 Years 10 Years Investor Shares % Institutional Shares* % A Shares (with sales charge)* % Russell 1000 Growth Index % *For the Institutional Shares and the A Shares, performance for the above periods are blended average annual returns which include the returns of the Investor Shares prior toFebruary 1, 2010, the commencement of operations of the Institutional Shares and A Shares. 4 LOU HOLLAND GROWTH FUND Schedule of Investments June 30, 2011 Shares Security Description Value Common Stock - 96.7% Consumer Discretionary - 11.5% Advance Auto Parts, Inc. $ Amazon.com, Inc. (a) Costco Wholesale Corp. NIKE, Inc., Class B The Walt Disney Co. Yum! Brands, Inc. Consumer Staples - 6.3% H.J. Heinz Co. Hansen Natural Corp. (a) Mead Johnson Nutrition Co. PepsiCo, Inc. The Procter & Gamble Co. Energy - 18.8% Exxon Mobil Corp. Halliburton Co. Noble Corp. Occidental Petroleum Corp. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (a) Financial Services - 9.2% Berkshire Hathaway, Inc., Class B (a) BlackRock, Inc. Greenhill & Co., Inc. IHS, Inc., Class A (a) TD Ameritrade Holding Corp. Visa, Inc., Class A Health Care - 8.4% Covidien PLC Hospira, Inc. (a) Laboratory Corp. of America Holdings (a) Materials & Processing - 2.2% Praxair, Inc. Producer Durables - 11.8% Automatic Data Processing, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. MSC Industrial Direct Co. Roper Industries, Inc. United Parcel Service, Inc., Class B United Technologies Corp. Waters Corp. (a) Technology - 28.5% Adobe Systems, Inc. (a) American Tower Corp., Class A (a) Apple, Inc. (a) Cisco Systems, Inc. Citrix Systems, Inc. (a) Google, Inc., Class A (a) Intel Corp. International Business Machines Corp. MICROS Systems, Inc. (a) Microsoft Corp. QUALCOMM, Inc. Total Common Stock (Cost $39,984,806) Total Investments - 96.7% (Cost $39,984,806)* $ Other Assets & Liabilities, Net – 3.3% Net Assets – 100.0% $ See Notes to Financial Statements 5 LOU HOLLAND GROWTH FUND Schedule of Investments June 30, 2011 PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in the Investments in Securities column of this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. PORTFOLIO HOLDINGS % of Total Investments Consumer Discretionary % Consumer Staples % Energy % Financial Services % Health Care % Materials & Processing % Producer Durables % Technology % % See Notes to Financial Statements 6 LOU HOLLAND GROWTH FUND Statement of Assets and Liabilities June 30, 2011 ASSETS Total investments, at value (Cost $39,984,806) $ Cash Receivables: Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 58 Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares Institutional Shares A Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Investor Shares (based on net assets of $57,842,166) $ Institutional Shares (based on net assets of $1,229,445) $ A Shares (based on net assets of $13,251) $ A Shares Maximum Public Offering Price Per Share (net asset value per share/(100%-5.75%)) $ See Notes to Financial Statements 7 LOU HOLLAND GROWTH FUND Statement of Operations For the Six Months Ended June 30, 2011 INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund service fees Transfer Agent fees: Investor Shares Institutional Shares A Shares Distribution fees: Investor Shares A Shares 16 Custodian fees Registration fees: Investor Shares Institutional Shares A Shares 2 Professional fees Trustees' fees and expenses Compliance services fees Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements 8 LOU HOLLAND GROWTH FUND Statements of Changes For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 OPERATIONS Net investment loss $ ) $ ) Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain: Investor Shares - ) Institutional Shares - ) A Shares - ) Total Distributions to Shareholders - ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares A Shares - Reinvestment of distributions: Investor Shares - Institutional Shares - A Shares - Redemption of shares: Investor Shares ) ) Institutional Shares - ) Decrease in Net Assets from Capital Share Transactions ) ) Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares A Shares - Reinvestment of distributions: Investor Shares - Institutional Shares - A Shares - 15 Redemption of shares: Investor Shares ) ) Institutional Shares - ) Decrease in Shares ) ) (a) Distributions in excess of net investment income. $ ) $ - See Notes to Financial Statements 9 LOU HOLLAND GROWTH FUND Financial Highlights These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended December 31, June 30, 2011 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income (loss)(a) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) ) Net realized gain — ) — ) ) ) Total Distributions to Shareholders — ) — ) ) ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(b) % % )% % % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income (loss) )%(c) )% )% )% )% % Net expense %(c) % Gross expense(d) %(c) % PORTFOLIO TURNOVER RATE 6 %(b) 18 % 11 % 35 % 26 % 32 % (a) Calculated based on average shares outstanding during the period. (b) Not annualized. (c) Annualized. (d) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements 10 LOU HOLLAND GROWTH FUND Financial Highlights These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, 2011 March 1, 2010 (a) Through December 31, 2010 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss(b) ) ) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain — ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN %(c) %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(d) )%(d) Net expense %(d) %(d) Gross expense(e) %(d) %(d) PORTFOLIO TURNOVER RATE 6 %(c) 18 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements 11 LOU HOLLAND GROWTH FUND Financial Highlights These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, 2011 February 1, 2010 (a) through December 31, 2010 A SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss(b) ) ) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gain — ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN(c) %(d) %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ 13 $ 12 Ratios to Average Net Assets: Net investment loss )%(e) )%(e) Net expense %(e) %(e) Gross expense(f) %(e) %(e) PORTFOLIO TURNOVER RATE 6 %(d) 18 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Total Return does not include the effect of front end sales charge or contingent deferred sales charge. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements 12 LOU HOLLAND GROWTH FUND Notes to Financial Statements June 30, 2011 Note 1. Organization The Lou Holland Growth Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers three classes of shares: Investor Shares, Institutional Shares and A Shares. A Shares are offered at net asset value plus a maximum sales charge of 5.75%. A Shares are also subject to contingent deferred sales charge (“CDSC”) of 1.00% on purchases without an initial sales charge and redeemed less than one year after they are purchased. Investor Shares and Institutional Shares are not subject to a sales charge. Investor Shares commenced operations on April 26, 1996, Institutional Shares commenced operations on March 1, 2010, and A Shares commenced operations on February 1, 2010. The Fund’s investment objective is to seek long term growth of capital, with the receipt of dividend income as a secondary consideration. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in sixty days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) 13 LOU HOLLAND GROWTH FUND Notes to Financial Statements June 30, 2011 Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. As of June 30, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. The Fund’s federal tax returns filed in the three-year period ended December 31, 2010, remain subject to examination by the Internal Revenue Service. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. 14 LOU HOLLAND GROWTH FUND Notes to Financial Statements June 30, 2011 Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Adviser – Holland Capital Management LLC (the “Adviser”), is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee monthly from the Fund at the following annualized rates of 0.85% of the Fund’s average daily net assets up to $500 million, 0.75% of the Fund’s average daily net assets up to the next $500 million and 0.65% of the Fund’s average daily net assets in excess of $1 billion. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Shares and A Shares of the Fund in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares and A Shares. The Distributor had no role in determining the investment policies or which securities are to be purchased or sold by the Trust or its Funds. For the six months ended June 30, 2011, there were no front-end or CDSC sales charges assessed on the sale of A Shares. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through May 1, 2013, to the extent necessary to maintain the total operating expenses at 1.35% of average daily net assets of the Investor Shares.The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through May 1, 2012, to the extent necessary to maintain the total operating expenses at 1.20% and 1.40% of the Institutional Shares and A Shares, respectively.Other fund service providers have voluntarily agreed to waive a portion of their fees.These contractual waivers may be changed or eliminated at any time with consent of the Board and voluntary fee waivers and expense reimbursements may be reduced or eliminated at any time.For the six months ended June 30, 2011, fees waived and reimbursed were as follows: 15 LOU HOLLAND GROWTH FUND Notes to Financial Statements June 30, 2011 Investment Adviser Fees Waived Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the six months ended June 30, 2011, were $3,665,023 and $5,114,857, respectively. Note 6. Federal Income Tax and Investment Transactions As of December 31, 2010, distributable earnings (accumulated losses) on a tax basis were as follows: Unrealized Appreciation $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 7. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. ASU No. 2010-06 is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management has evaluated ASU No. 2010-06 and has determined that it did not have a significant impact on the reporting of the Fund’s financial statement disclosures. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 16 LOU HOLLAND GROWTH FUND Additional Information June 30, 2011 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (800) 295-9779, on the Fund's website at www.hollandcap.com/lhgf.html and on the SEC’s website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (800) 295-9779 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments on certain classes, and (2) ongoing costs, including management fees, 12b-1 fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011, through June 30, 2011. Actual Expenses – The first line under each share class in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments on certain classes. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs had been included, your costs would have been higher. 17 LOU HOLLAND GROWTH FUND Additional Information June 30, 2011 Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2011 June 30, 2011 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % A Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 18 TABLE OF CONTENTS A Message to Our Shareholders 1 Performance Chart and Analysis 6 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 21 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 Dear Fellow Shareholder, The Polaris Global Value Fund (the “Fund”) outperformed the benchmark Morgan Stanley Capital International World Index (the “MSCI World Index”) for the six-month period ended June 30, 2011. The Fund returned 5.79% versus the MSCI World Index, which posted 5.29%. The Fund capitalized on market volatility to lay the foundation for future returns. Our market expectations were realized in the first half of 2011; the benchmark saw three each of down and up months while the Fund only experienced two down months. Strategically, the Fund took profits on market strength and bought bargain-priced companies on market declines. Additionally, the portfolio's risk mitigation strategy was further accomplished by adding holdings in defensive sectors (telecom, utilities, healthcare and consumer staples). The Fund’s value strategy normally benefits from merger activity; however, the credit crisis in 2008-09 shut down transactions. We see deal activity returning in 2011, as evidenced by three portfolio companies that are subject to bids: Demag Cranes AG, Tognum AG and Metorex, Ltd. The following table summarizes total returns through June 30, 2011. Note that the Fund’s annualized performance for the 1-, 3-, 10-, 15- and 20-year time periods and since inception to date has exceeded benchmark returns. Annualized As of June 30, 2011 YTD QII QI 1 Yr 3 Yrs 5 Yrs 10 Yrs 15 Yrs 20 Yrs ITD* Polaris Global Value Fund 5.79% -0.07% 5.86% 33.42% 3.58% 0.53% 8.37% 8.93% 10.60% 9.37% MSCI World Index 5.29% 0.47% 4.80% 30.51% 0.47% 2.28% 3.99% 5.36% 6.97% 5.91% *Inception-to-date (Inception 7/31/1989) Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Returns greater than one year are annualized. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. For the most recent month end performance, please call (888) 263-5594 or visit the Fund’s website at www.polarisfunds.com. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.39%. Quarter end expense ratio is 1.34%; this ratio is based on amounts incurred during the most recent quarter, divided by the average assets for the period multiplied by 365 and divided by the number of days in the quarter. Shares redeemed or exchanged within 180 days of purchase will be charged a 1.00% fee. Fund performance returns shown do not reflect this fee; if reflected, the returns would have been lower. See page 4 for additional disclosure. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. SIX-MONTH PERFORMANCE ANALYSIS: The materials sector was the top contributor to portfolio returns for the period, as companies benefited from improving industrial production. After selling its healthcare division in 2010, Solvay SA deployed available cash to acquisitions, 1 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 recently announcing a friendly cash offer for French specialty chemical maker Rhodia. If approved by anti-trust authorities in the European Union and U.S., this acquisition may result in a combined business with 40% exposure to emerging markets, while reducing cyclicality and capitalizing on synergies. BASF SE recovered from its mid-March share price correction on expectations that it would be a net beneficiary of higher oil and gas prices. Emerging economy demand for chemicals also fueled the company's strength. Metorex, Ltd., a South African producer of copper and cobalt, posted strong gains as the object of a bidding war between Brazil’s Vale, the world’s largest iron ore producer, and China’s biggest nickel producer, Jinchuan Group. Fragrance and flavorings maker Symrise AG advanced on expectations that the company would be able to raise product prices at a faster pace than raw material cost increases. In the healthcare sector, insurers UnitedHealth Group, Inc. and Wellpoint, Inc. posted double digit returns. UnitedHealth Group, Inc. announced a dividend raise and 110 million share buyback plan after it posted far better-than-expected first-quarter results and raised its full-year earnings forecast. Similarly, Wellpoint, Inc. declared a second quarter dividend to shareholders. Demonstrating further strength, Wellpoint, Inc. agreed to purchase privately held Medicare specialist CareMore Health Group for $800 million. These announcements offer new evidence that the industry is able to sustain profits in the wake of last year's healthcare overhaul. Posting returns in excess of 60%, Questcor Pharmaceuticals, Inc. led strong healthcare sector returns. The growth can be attributed mainly to increased Acthar prescriptions for multiple sclerosis and infantile spasms, as well as early adoption for nephrotic syndrome. Industrials were a strong contributor, led by German engine maker Tognum AG, which was a potential takeover target subject to a joint bid from Rolls-Royce Group PLC and Daimler AG. Demag Cranes AG returned more than 35% for the six-month period on news that Terex Corp. would be acquiring the German crane manufacturer at a 25% premium to Demag Cranes AG's stock price at the end of April. The consumer discretionary sector was buoyed by double-digit returns from all four homebuilders, which are capitalizing on stability in the U.K. housing market, continued low interest rates, improvement in the labor market and the move from production of apartment-style complexes to townhouses and single-family developments. Further solidifying this trend: In a late June 2011 statement, Taylor Wimpey PLC expressed optimism about the housing market, citing gradual improvement in the availability of mortgage financing.The company reported strong margins and expected to beat forecasts as the market stabilizes. Christian Dior SA’s LVMH brand posted strong year over year organic growth, as demand in the U.S., European Union and emerging markets continued to bolster luxury goods sales. Holdings in the information technology and financial sectors were detractors to better performance. Wincor Nixdorf AG, an automated teller machine manufacturer, faced difficult year-on-year comparisons and execution delays for a new product platform. Strong emerging market sales were not yet large enough to offset slower North American and European sales. Returns for Southwest Bancorp, Inc. eroded substantially in the June quarter after reporting a $9.1 million loan loss provision in the March 2011 quarter. Despite headwinds to earnings, the bank was still profitable in the quarter, and remains well positioned due to its loan portfolio in the healthcare industry and to its focus in the seemingly recession- 2 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 resistant region of Oklahoma, Kansas and Texas. Ameris Bancorp was another detractor to performance, even though it reported a second consecutive quarter (March 2011 quarter) of profitability, a 14% decline in non-accrual loans from the prior quarter and a substantial decrease in net charge-offs reduced its performance. Other U.S. regional banks also underperformed, as progress on resolution of existing problem loans was offset by inflows of additional troubled assets. State Bank of India declined due to the one-off impact of new regulations requiring counter-cyclical provisioning and a higher provisioning ratio for non-performing loans. U.K.-based Lloyds Banking Group PLC declined, faltering on concerns related to the European sovereign debt crisis and the expectations that European banks will require higher capital standards. ASSET ALLOCATION: The six-month period presented a return to normal volatility, as global markets were up and down. The Fund sold five stocks during the period (two in energy, two in industrials and one in consumer discretionary) as company valuations reached respective target sell prices. We put that generated cash to work during periods of market weakness, initiating positions in a Japanese consumer staples stock, German telecom company, Israeli generic drug maker, U.S. information technology company, Hong Kong water utility and a French oil and gas exploration and production company. The following table shows the Fund’s asset allocation at June 30, 2011. Polaris Global Value Fund Asset Allocation Portfolio Weighting Energy Utilities Materials Industrials Consumer Discretionary Consumer Staples Health Care Financials Info.Tech. Telecom Services Cash N. America 36.85% 1.40% 2.48% 3.19% 4.47% 1.62% 2.91% 5.57% 10.11% 2.60% 2.49% 0.00% Japan 9.83% 0.00% 1.06% 1.31% 2.14% 0.00% 4.02% 0.00% 0.00% 0.00% 1.29% 0.00% Other Asia 7.22% 1.20% 0.46% 1.57% 0.00% 0.00% 0.00% 0.00% 0.97% 2.00% 1.01% 0.00% Europe 32.00% 1.40% 0.00% 7.67% 5.55% 7.52% 1.39% 1.97% 3.69% 1.38% 1.42% 0.00% Scandinavia 9.51% 0.00% 0.00% 0.00% 3.80% 1.59% 0.00% 0.00% 4.12% 0.00% 0.00% 0.00% Africa & Middle East 3.94% 1.42% 0.00% 1.24% 0.00% 0.00% 0.00% 1.28% 0.00% 0.00% 0.00% 0.00% Cash 0.66% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.66% Industry Totals 100.00% 5.42% 4.00% 14.99% 15.96% 10.73% 8.31% 8.82% 18.90% 5.99% 6.22% 0.66% Table may not cross foot due to rounding. INVESTMENT ENVIRONMENT AND STRATEGY: Outlook remains consistent: we expect the global macro-economic recovery to be slow, steady and mixed. While we are seeing some signs of economic expansion and better earnings reports from many companies, concerns remain. European debt, high commodity prices, the U.S. budget deficit and weak housing prices may contribute to short-term market fluctuations. Further exacerbating this trend: emerging markets face concerns over possible inflation and a slowdown in Chinese and Indian domestic markets. 3 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 As a result of volatility, the research pipeline has identified a significant number of companies trading at excellent valuations. We continue to buy opportunistically, purchasing stocks in down markets and selling positions at a profit during advances. The risk mitigation strategy of purchasing stocks in defensive sectors was deployed in late 2010, and continues to remain relevant in today's volatile markets. We are pleased with the strong outperformance for the six-month period, and hope to achieve similar results in the future. As always, we welcome questions, comments and referrals. Sincerely, Bernard R. Horn, Jr. Portfolio Manager IMPORTANT INFORMATION The Fund invests in securities of foreign issuers, including issuers located in countries with emerging capital markets. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Options trading involves risk and is not suitable for all investors. Fund performance includes reinvestment of dividends and capital gains. During the period, some of the Fund’s fees were waived or expenses reimbursed. In the absence of these waivers and reimbursements, performance figures would be lower. On June 1, 1998, a limited partnership managed by the adviser reorganized into the Fund. The predecessor limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The Fund’s performance for the periods before June 1, 1998, is that of the limited partnership and includes the expenses of the limited partnership. If the limited partnership’s performance had been readjusted to reflect the second year expenses of the Fund, the Fund’s performance for all the periods would have been lower. The limited partnership was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, may have adversely affected its performance. 4 POLARIS GLOBAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2011 As of June 30, 2011, the Fund’s largest equity holdings and the percentages they represent in the Fund’s total net assets are presented in the following table. Please note management generally constructs an equally weighted portfolio that we believe provides better overall diversification. Issuer Percentage of Total Net Assets Issuer Percentage of Total Net Assets Tognum AG 2.24% Webster Financial Corp. 1.56% Mac-Gray Corp. 1.72% Wellpoint, Inc. 1.55% Praxair, Inc. 1.69% Smurfit Kappa Group PLC 1.53% Christian Dior SA 1.63% Persimmon PLC 1.52% Carter's Inc. 1.62% Methanex Corp. 1.50% Bellway PLC 1.62% DnB NOR ASA 1.48% Trevi Finanziaria SpA 1.61% The J.M. Smucker Co. 1.48% Duni AB, Class A 1.58% Quest Diagnostics, Inc. 1.45% BHP Billiton, Ltd., ADR 1.57% H.J. Heinz Co. 1.42% Kone Oyj, Class B 1.57% Samsung Electronics Co., Ltd. 1.42% The MSCI World Index measures the performance of a diverse range of 24 developed countries’ stock markets including the United States, Canada, Europe, the Middle East and the Pacific. The MSCI World Index is unmanaged and includes the reinvestment of dividends, net of withholding taxes. One cannot invest directly in an index. The views in this letter were those of the Fund manager as of June 30, 2011, and may not reflect the views of the manager on the date this letter is second published or anytime thereafter. These views are intended to assist shareholders of the Fund in understanding their investment and do not constitute investment advice. The Fund’s annual performance as compared to the benchmark is as follows: Historical Calendar Year Annual Returns (years ended December 31) Polaris Global Value Fund MSCI World Index Polaris Global Value Fund MSCI World Index 20.64% 11.76% 16.50% 24.93% 35.46% 29.99% -8.85% 24.34% -46.19% -40.71% 34.55% 15.76% -3.97% 9.04% 23.34% 13.48% 24.57% 20.07% 31.82% 20.72% 10.52% 9.49% -2.78% 5.08% 23.63% 14.72% 25.70% 22.50% 47.06% 33.11% 9.78% -5.23% 3.82% -19.89% 17.18% 18.28% 2.21% -16.82% -11.74% -17.02% -5.82% -13.18% 5 POLARIS GLOBAL VALUE FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2011 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Polaris Global Value Fund (the “Fund”) compared with the performance of the benchmark, Morgan Stanley Capital International World Index ("MSCI World Index"), over the past ten fiscal years. The MSCI World Index measures the performance of a diverse range of 24 developed countries’ stock markets including the United States, Canada, Europe, the Middle East and the Pacific. The total return of the MSCI World Index includes reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the MSCI World Index does not include expenses. The Fund is professionally managed while the MSCI World Index is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (888) 263-5594 or visit the Fund's website at www.polarisfunds.com. Shares redeemed or exchanged within 180 days of purchase will be charged a 1.00% redemption fee. As stated in the Fund's prospectus, the annual operating expense ratio (gross) is 1.39%. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Annual Total Return as of 06/30/11 One Year Five Year Ten Year Polaris Global Value Fund % % % MSCI World Index % % % Investment Value on 06/30/11 Polaris Global Value Fund MSCI World Index 6 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 Shares Security Description Value Common Stock - 99.3% Australia - 1.6% BHP Billiton, Ltd., ADR $ Belgium - 1.7% KBC Groep NV Solvay SA, Class A Canada - 1.5% Methanex Corp. Finland - 3.7% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 4.4% Christian Dior SA Etablissements Maurel et Prom Imerys SA Transgene SA (a) Germany - 11.7% BASF SE Demag Cranes AG Deutsche Telekom AG Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG, Class R Symrise AG Tognum AG Wincor Nixdorf AG Hong Kong - 0.5% Guangdong Investment, Ltd. India - 1.5% Infosys, Ltd., ADR State Bank of India, GDR Ireland - 4.2% CRH PLC Greencore Group PLC Smurfit Kappa Group PLC (a) Israel - 1.3% Teva Pharmaceutical Industries, Ltd., ADR Italy - 1.6% Trevi Finanziaria SpA Japan - 9.9% Asahi Group Holdings, Ltd. Iino Kaiun Kaisha, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nichirei Corp. Nippon Yusen KK Showa Denko KK The Kansai Electric Power Co., Inc. Norway - 1.6% Camillo Eitzen & Co. ASA (a) DnB NOR ASA South Africa - 2.7% Metorex, Ltd. (a) Sasol, Ltd. South Korea - 2.4% Samsung Electronics Co., Ltd. SK Telecom Co., Ltd. Sweden - 4.2% Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.4% Novartis AG Thailand - 1.2% Thai Oil PCL See Notes to Financial Statements. 7 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 Shares Security Description Value United Kingdom - 6.9% Barratt Developments PLC (a) $ BBA Aviation PLC Bellway PLC Lloyds Banking Group PLC (a) Persimmon PLC Taylor Wimpey PLC (a) United States - 35.3% Allete, Inc. Ameris Bancorp (a) AMETEK, Inc. Astoria Financial Corp. Brooks Automation, Inc. (a) Capitol Federal Financial, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Total Common Stock (Cost $192,160,203) Principal Security Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 11/26/11 $ Stoneham Savings Bank 11/24/11 Total Certificates of Deposit (Cost $62,788) Total Short-Term Investments (Cost $62,788) Total Investments - 99.3% (Cost $192,222,991)* $ Other Assets & Liabilities, Net – 0.7% Net Assets – 100.0% $ ADR American Depository Receipt GDR Global Depository Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) See Notes to Financial Statements. 8 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - South Africa - - South Korea - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts - ) - ) Total Liabilities $ - $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation (depreciation) of the instrument. See Notes to Financial Statements. 9 POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 PORTFOLIO HOLDINGS % of Total Investments Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Short-Term Investments % % See Notes to Financial Statements. 10 POLARIS GLOBAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2011 ASSETS Total investments, at value (Cost $192,222,991) $ Foreign currency (Cost $57,884) Receivables: Fund shares sold Investment securities sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Unrealized loss on forward currency contracts Payables: Fund shares redeemed Foreign capital gains tax payable Due to custodian Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 180 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements. 11 POLARIS GLOBAL VALUE FUND STATEMENT OF OPERATIONS SIX MONTHSENDED JUNE 30, 2011 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $301,740) $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund service fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Compliance services fees Miscellaneous expenses Total Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments Foreign capital gains taxes ) Foreign currency transactions ) Net realized gain Net change in unrealized appreciation (depreciation) on: Investments ) Deferred foreign capital gains taxes ) Foreign currency translations Net change in unrealized appreciation (depreciation) ) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 12 POLARIS GLOBAL VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 OPERATIONS Net investment income $ $ Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) ) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Redemption fees Decrease in Net Assets from Capital Share Transactions ) ) Decrease in Net Assets ) ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Redemption of shares ) ) Decrease in Shares ) ) (a) Undistributed net investment income. $ $ See Notes to Financial Statements. 13 POLARIS GLOBAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended June 30, For the Years Ended December 31, NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — (b) ) — (b) Net realized gain — — — ) ) ) Total Distributions to Shareholders — ) — ) ) ) REDEMPTION FEES(a) — (b) — (b) — (b) — (b) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) % % )% )% % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(d) % Net expense %(d) % Gross expense(e) %(d) % PORTFOLIO TURNOVER RATE 9 %(c) 10 % 22 % 16 % 46 % 5 % (a) Calculated based on average shares outstanding during the period. (b) Less than $0.01 per share. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 14 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Note 1. Organization The Polaris Global Value Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund commenced operations June 1, 1998 after it acquired the net assets of Global Value Limited Partnership (the “Partnership”), in exchange for Fund shares. The Partnership commenced operations on July 31, 1989. The Fund seeks capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Forward currency contracts are generally valued at the mean of bid and asked prices for the time period interpolated from rates reported by an independent pricing service for proximate time periods. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in sixty days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) 15 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund may enter into transactions to purchase or sell foreign currencies to protect the U.S. dollar value of its underlying portfolio securities against the effect of possible adverse movements in foreign exchange rates. Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement or by a fund entering into offsetting commitments. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the Statement of Assets and Liabilities. Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Foreign Currency Transactions – The Fund may enter into transactions to purchase or sell foreign currency contracts and options on foreign currency. Forward currency contracts are agreements to exchange one currency for another at a future date and at a specified price. A fund may use forward currency contracts to facilitate transactions in foreign securities and to manage a fund’s foreign currency exposure. These contracts are intrinsically valued daily based on forward rates, and a fund’s net equity therein, representing unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting date, is recorded as a component of net asset value. Due to the risk associated with these transactions, a fund could incur losses up to the entire contract amount, which may exceed the net unrealized value included in its net asset value. The volume of open currency positions may vary on a daily basis as the Fund transacts currency contracts in order to achieve the exposure desired by the adviser. During the six months ended June 30, 2011, the Fund entered into an 16 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 aggregated total notional value of $31,939,928 of forward currency contracts. Additionally, the Fund entered into a total value of $14,321,029 of spot currency contracts for the six months ended June 30, 2011. The values of each individual forward currency contract outstanding in the Fund as of June 30, 2011, are disclosed in the table below. Contracts to Sell Settlement Date Settlement Value Net Unrealized Depreciation ) Japanese Yen 07/05/11 $ $ ) Derivatives Transactions - The Fund’s use of derivatives during the six months ended June 30, 2011, was limited to forward currency contracts. Following is a summary of how the derivatives are treated in the financial statements and their impact on the Fund. Contract Type/ Primary Risk Exposure Location on Statement of Assets and Liabilities Asset Derivatives Location on Statement of Assets and Liabilities Liability Derivatives Forward Currency Contracts Unrealized gain on forward currency contracts $ - Unrealized loss on forward currency contracts $ ) Realized and unrealized gains and losses on derivatives contracts entered into during the six months ended June 30, 2011, by the Fund are recorded in the following locations in the Statement of Operations: Contract Type/ Primary Risk Exposure Location of Gain or (Loss) on Derivatives Realized Gain (Loss) on Derivatives Change in Unrealized Appreciation (Depreciation) on Derivatives Forward Currency Contracts Realized Gain (Loss) – Foreign currency transactions $ ) $ ) Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. 17 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 As of June 30, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. The Fund’s federal tax returns filed in the three-year period ended December 31, 2010, remain subject to examination by the Internal Revenue Service. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Redemption Fees – A shareholder who redeems or exchanges shares within 180 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Adviser – Polaris Capital Management, LLC (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily net assets. Shareholder Service Plan – The Trust has adopted a shareholder service plan for the Fund under which the Fund may reimburse the Fund’s administrator for amounts paid by the administrator for providing shareholder service activities that are not otherwise provided by the Transfer Agent. The Fund’s administrator may make such payments to various financial institutions, including the Adviser, that provide shareholder servicing to their customers invested in the Fund in amounts of up to 0.25% annually of the average daily net assets of the shares held by such customers. During the six months ended June 30, 2011, the Fund did not make any payments under the Shareholder Service Plan. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor receives no compensation from the Fund for its distribution services. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. 18 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the six months ended June 30, 2011, were $17,253,135 and $29,938,627, respectively. Note 5. Federal Income Tax and Investment Transactions As of December 31, 2010, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Unrealized Depreciation ) Capital and Other Losses ) Total $ ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to wash sales and investments in passive foreign investment companies. For tax purposes, the prior year post-October loss was $2,893 (realized during the period November 1, 2010 through December 31, 2010). This loss was recognized for tax purposes on the first business day of the Fund’s current fiscal year, January 1, 2011. As of December 31, 2010, capital loss carryforwards to offset future capital gains were as follows with the respective expiration dates: $ $ $ Note 6. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. ASU No. 2010-06 is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management has evaluated ASU 19 POLARIS GLOBAL VALUE FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 No. 2010-06 and has determined that it did not have a significant impact on the reporting of the Fund’s financial statement disclosures. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 7. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 20 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2011 Investment Advisory Agreement Approval At the March 25, 2011 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement pertaining to the Fund (the “Advisory Agreement”). In evaluating the Advisory Agreement for the Fund, the Board reviewed materials furnished by the Adviser and Atlantic, including information regarding the Adviser, its personnel, operations and financial condition. Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and the total expense ratio of the Fund compared to relevant peer groups of funds; (4) the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee would enable the Fund’s investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors. In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services In connection with a presentation from a senior representative of the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services provided by the Adviser under the Advisory Agreement between the Trust and Polaris. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio managers and other personnel at the Adviser with principal investment responsibility for the Fund’s investments as well as the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. In this regard, the Board considered, among other things, the adequacy of the Adviser’s resources and quality of services provided by the Adviser under the Advisory Agreement. The Board also considered the quality of the Adviser’s services with respect to regulatory compliance and compliance with client investment policies and restrictions as well as the financial condition and operational stability of the Adviser. The Board noted the Adviser’s representation that the firm is financially stable and able to provide investment advisory services to the Fund. Based on the foregoing, the Board concluded that the nature, extent and quality of services provided to the Fund under the Advisory Agreement were appropriate in light of its investment objective and, thus, supported a decision to approve the Advisory Agreement. Costs of Services and Profitability The Board considered information provided by the Adviser regarding its costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund as well as the Adviser’s discussion of costs and profitability. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were not a material factor in approving the Agreement. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board considered the 21 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2011 Fund’s performance. The Board considered the Fund’s performance over the 1-year, 3-year and since inception periods ended December 31, 2010, noting that the Fund had outperformed its benchmark over the three periods. Given, among other things, the Fund’s performance during those periods, the Board concluded that the Fund’s performance was reasonable relative to its benchmark and that the Fund and its shareholders could benefit from the Adviser’s management of the Fund. Compensation The Board considered the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on fee rates and total expenses of similar mutual funds. The Board noted that the Adviser’s actual advisory fee rate of the Fund was higher than the relevant median of the Fund’s Lipper Inc. peer group but that its total expense ratio was the lowest. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to the Fund appeared to be within a reasonable range in light of the services it provides to the Fund. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund could benefit from economies of scale as assets grow, but the Adviser currently is not proposing breakpoints or changes in fees at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that the Adviser does not expect to receive any kind of benefit or compensation from its relationship with the Fund, other than its contractual advisory fees. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor to consider in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed, expenses incurred and such other matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (888) 263-5594 or visit the Fund's website at www.polarisfunds.com and on the SEC’s website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (888) 263-5594 or visit the Fund's website at www.polarisfunds.com and on the SEC’s website at www.sec.gov. 22 POLARIS GLOBAL VALUE FUND ADDITIONAL INFORMATION JUNE 30, 2011 Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees, and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011, through June 30, 2011. Actual Expenses – The first line in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees and exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs had been included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2011 June 30, 2011 Period* Ratio* Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 23 [THIS PAGE INTENTIONALLY LEFT BLANK] ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date August 19, 2011 By /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date August 19, 2011
